Citation Nr: 1700097	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  07-31 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic respiratory disorder, to include as due to exposure to asbestos. 

2.  Entitlement to service connection for an acquired psychiatric disorder as secondary to a chronic respiratory disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1957 to August 1957.  He also served with Reserve components at various times. 

These matters come before the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

These matters were previously remanded by the Board in August 2011, October 2013, April 2014 and January 2015.  They now return for appellate review.  

As in prior Board remands, the Veteran's claims for entitlement to service connection for depression and entitlement to service connection for COPD and related lung issues have been characterized broadly, as listed on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder as secondary to a chronic respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, it is at least as likely as not that a respiratory disability, currently diagnosed as mild emphysema, mild central bronchitis and fluctuating lung functions with a significant response to bronchodilators suggestive of asthma not on any inhalers, was incurred during active service.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, currently diagnosed as mild emphysema, mild central bronchitis and fluctuating lung functions with a significant response to bronchodilators suggestive of asthma not on any inhalers, have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable grant herein, which grants entitlement to service connection for respiratory disability, further discussion as to compliance with VA's duties to notify and assist with respect to this specific claim are rendered moot.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with any prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a).

Throughout the pendency of the appeal, the Veteran has asserted that his respiratory problems onset during service. 

The Veteran satisfies the existence of the present disability standard with regard to a respiratory disability.  Specifically, a December 2005 private medical letter from Dr. Tubbs endorsed a diagnosis of COPD.  A May 2007 VA respiratory conditions examination report endorsed a diagnosis of severe obstructive ventilatory defect/COPD with no significant response to bronchodilators and also noted a mild restrictive ventilatory defect and provided an opinion with respect to idiopathic pulmonary fibrosis.  The May 2007 VA respiratory conditions examination report further noted COPD was diagnosed in early 1990s as the Veteran stated he was first diagnosed with COPD about 15 years ago during a routine office examination.   

A January 2012 VA respiratory conditions examination report also endorsed a diagnosis of COPD in 1992 and noted a productive cough was attributable to bronchiectasis.  A February 2012 VA respiratory conditions examination report noted diagnoses of asthma and emphysema in 1990 and COPD and chronic bronchitis in 1992.  The February 2012 VA respiratory conditions examination report also indicated the Veteran currently had a pulmonary condition of asthma.  

A November 2013 VA examiner provided a medical opinion which found, in part, the Veteran did not have multiple respiratory conditions.  The November 2013 medical opinion cited a July 2013 VA treatment record which noted a history of asthma, but no use of any inhalers.  The November 2013 VA examiner found, in part, that the history of asthma was unsubstantiated by any objective medical records of evidence.  The November 2013 VA examiner also cited a January 2012 VA treatment record which noted an impression of mild obstructive ventilatory defect with a significant response to bronchodilators suggestive of asthma with a request to correlate clinically and further noted normal diffusion capacity and lung capacity.  The November 2013 VA examiner noted the clinical correlation performed in July 2013 evidenced lung auscultation was clear and lung percussion was clear.  The November 2013 VA examiner found the Veteran was on no medication for asthma, emphysema, COPD, chronic bronchitis or idiopathic pulmonary fibrosis and reiterated there was no objective clinical data to substantiate a suggestive diagnosis of asthma.  The November 2013 VA examiner also found objective medical evidence did not substantiate a diagnosis of asthma, emphysema, COPD, chronic bronchitis or idiopathic pulmonary fibrosis and that although VA treatment records specifically listed COPD is an active problem, such was not substantiated by objective medical data to include pulmonary function tests, chest x-ray and CT (computed tomography) of chest.  

An April 2014 VA respiratory conditions VA examiner noted a diagnosis of asthma in 1955 based on the Veteran's report but also noted the Veteran's service treatment records were not available for review.  The April 2014 VA examiner indicated the Veteran had two asthma attacks with episodes of respiratory failure per week in the past 12 months.  The April 2014 VA examiner further stated that the Veteran's multiple diagnoses of record could not be resolved without resorting to mere speculation as the Veteran's service treatment records were not available.  In a September 2014 VA addendum opinion the April 2014 VA examiner reiterated the Veteran's multiple diagnoses of record could not be resolved without resorting to mere speculation as the Veteran's service treatment records were not available.

A February 2015 VA respiratory conditions examination report again provided a diagnosis of COPD and noted such was diagnosed 1990.  The February 2015 VA examiner also reviewed the conflicting medical evidence and specifically discussed a pulmonary function test performed on February 2015 which found poor effort which affected the validity of the results, severe obstruction after a significant response to bronchodilator suggestive of additional reactive airway component, mild restrictive ventilatory defect and that diffusion capacity was diminished and that such could due to parenchymal lung disease, anemia or pulmonary vascular disease such as pulmonary hypertension and to please correlate clinically.  However, the February 2015 VA examiner noted Veteran's prior primary care VA treatment record, in August 2014, evidenced no respiratory complaints in the review of systems, auscultation of the lungs were clear and that the Veteran was on no medication for his lungs. 

A May 2015 VA treatment record provided an assessment, in part, of COPD and bronchitis.  A December 2015 VA treatment record also provided an assessment, in part, of dyspnea at rest and COPD.  A January 2016 VA cardiology consult treatment record also provided an assessment, in part, of COPD. 

A January 2016 VA pulmonary outpatient consult treatment record, of the same date as the cardiology consult, provided in response to dyspnea, COPD and sleep issues, noted an impression, based on of chest x-ray of February 2015 compared to January 2012 of chronic stable changes consistent with mild emphysema and mild central bronchitis.  The January 2016 VA treatment record further noted February 2015 spirometry/lung functions as described above in the February 2015 VA examination report.  The January 2016 VA pulmonary outpatient consult treatment record also noted January 2012 lung functions of mild obstructive ventilatory defect with a significant response to bronchodilators suggestive of asthma, normal diffusion capacity and lung capacity and to please correlate clinically.  The January 2016 VA treatment record provided an assessment, in part, of fluctuating lung functions with a significant response to bronchodilators suggestive of asthma not on any inhalers and also in part, documented a plan for the Veteran to use a prescription inhaler twice daily.  Thus, the Board finds that current disability, best characterized as mild emphysema, mild central bronchitis and fluctuating lung functions with a significant response to bronchodilators suggestive of asthma not on any inhalers, has been demonstrated based on the findings and assessment of the January 2016 VA pulmonary outpatient consult treatment record.  The question remaining for consideration is whether the Veteran's current disability of mild emphysema, mild central bronchitis and fluctuating lung functions with a significant response to bronchodilators suggestive of asthma not on any inhalers, is related to service.

The Veteran's service treatment records are determined to be unavailable in this case.  As such, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

The evidence of record supports a finding that the Veteran experienced respiratory problems during service.  Specifically, in support of his claim that his respiratory problems began in service, the Veteran submitted a December 2005 statement from his former spouse.  The Veteran's former spouse reported that she was married to the Veteran from 1955 to 1963, and attested to the fact that his respiratory problems started in 1957 during basic training at Fort Leonard Wood, Missouri.  She further stated the Veteran was released early from his military service because he was unable to complete his duty assignments as required due to his medical condition.  

In a December 2005 statement accompanying his application for benefits, the Veteran stated, in part, that while stationed at Fort Leonard Wood, Missouri, from January 1957 through August 1957, he repeatedly visited the troop dispensary and the fort hospital for chronic lung problems but at the time they failed to fully diagnose the problem.  The Veteran further stated, in part, that he was eventually discharged from the service prematurely because he was unable to do his daily duties due to his breathing problems and since then he has continued to suffer from lung problems.  In his October 2006, notice of disagreement, the Veteran stated, in part, that he was released from active duty because of his lung problems.  During the February 2012 VA respiratory conditions examination, the Veteran reported, in part, that he started having shortness of breath during service and was assigned a limited duty and was discharged because he was not able to do the duty of marching and carrying heavy packs because of breathing problems.  During the February 2012 VA respiratory conditions examination report, the Veteran further reported that he had loss of consciousness with shortness of breath after active duty and for years after the service he could not seek medical care because he could not afford it.  During the April 2014 VA respiratory conditions examination, the Veteran reported when he enlisted in 1955, he developed compressive like chest pains, shortness of breath, frequent coughing, dyspnea on exertion, was diagnosed with asthma and was discharged from service due to his lung condition.  In a December 2014 statement, the Veteran reiterated that his former spouse's statement affirmed his own account that his respiratory problems onset during active service.  In a January 2016 VA treatment record, the Veteran stated he was chronically short of breath and has been so since his years in the military. 

In adjudicating a claim the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran is competent to report that he experienced symptoms such as shortness of breath during service and since service, as such is based on his experience and personal knowledge that come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). Likewise, the Veteran's former spouse is competent to report what she saw and heard.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge). 

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  In this case, the Board finds no reason to believe that the December 2005 statement from the Veteran's former spouse, and statements of the Veteran, are less than credible.  

As noted above, the Veteran was afforded multiple examinations in relation to this claim and multiple nexus opinions are of record.  Initially, the December 2005 medical letter from Dr. Tubbs, linked the Veteran's COPD to asbestos exposure during engineer fireman training during service in 1957.  However, as noted above, COPD has not been currently endorsed as a diagnosis.  

The May 2007 VA examiner found the Veteran's respiratory condition was less likely as not caused by or a result of asbestos exposure as the Veteran had clinical signs and symptoms consistent with idiopathic pulmonary fibrosis and this diagnosis had not been shown by any credible or scientific evidence to be etiologically related to asbestos exposure.  However, the May 2007 VA examiner's opinion does not address the Veteran's current respiratory diagnoses of record.  

The January 2012 VA examiner found the Veteran's COPD was not caused by a result of military service as chest x-ray evidenced no COPD changes.  The February 2012 VA examiner found the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness as, in part, the Veteran had a normal pulmonary examination and stable radiographic reports without documentation of lung changes related to the stated asbestos exposure.  The February 2012 VA examiner also noted the Veteran's October 1973 enlistment physical for his Reserve service did document any pulmonary problems or other problems.  However, the January 2012 and February 2012 VA examiners' opinion did not address the Veteran's current respiratory diagnoses of record.  

The February 2015 VA examiner found the Veteran's mild emphysema and mild central bronchitis was not present in service, caused by service or otherwise etiologically related to service to include asbestos exposure.  The February 2015 VA examiner noted the Veteran had active service six and a half months and had been out of the military for 58 years and found there was no medical nexus establishing causality between current respiratory complaints and military service.  

The VA examinations in May 2007, January 2012, February 2012 and February 2015 tend to weigh against the claim.  However, none of these VA examiners addressed the Veteran's recollection that his respiratory symptoms, such as shortness of breath, first onset during service and have continued since service and that he did not seek medical care immediately after service due to financial constraints.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence, as evidence of record tends to show a continuity of respiratory problems and other related symptoms during and since active service.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  In consideration of the evidence of record, the Board finds that the Veteran has a respiratory disability that is likely attributable to his active military service.  The Board finds the Veteran has submitted seemingly credible lay statements and reported that he experienced symptoms, such as shortness of breath, during military service similar to those he has now as a result of his respiratory diagnoses at issue.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for a respiratory disability, currently diagnosed as mild emphysema, mild central bronchitis and fluctuating lung functions with a significant response to bronchodilators suggestive of asthma not on any inhalers.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a respiratory disability, currently diagnosed as mild emphysema, mild central bronchitis and fluctuating lung functions with a significant response to bronchodilators suggestive of asthma not on any inhalers, is granted.


REMAND

In light of the grant above, entitlement to service connection for an acquired psychiatric disorder as secondary to a chronic respiratory disorder should be readjudicated by the AOJ.  

Additionally, the record reflects a May 2015 VA treatment record, in part, provided an assessment of depression.  The Veteran has yet to be afforded a VA examination for an acquired psychiatric disorder and should be provided with such upon remand.  See 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  The examiner is asked to address the following:

Is it at least as likely as not (50 percent or greater degree of probability) that any diagnosed acquired psychiatric disorder, was caused or aggravated (i.e., made chronically worse) by the Veteran's service-connected respiratory disability? 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided. 

2.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


